Bailey, J. The evidence shows the passage by the Village of Desplaines of the ordinance in question, and we are of the opinion that the facts admitted by the stipulation of the parties show, beyond controversy, that the defendant is guilty of a breach of its provisions and is liable to the fine which the court imposed, unless we are compelled to hold that the ordinance itself is invalid. The defendant challenges the validity of the ordinance upon the grounds, first, that the village had no power under its charter, to pass it, and second, that its provisions are unreasonable. The Tillage of Desplaines is a corporation organized under the general statute in relation to the incorporation of cities and villages, and among the powers granted by that statute to the President and Board of Trustees of villages incorporated thereunder, are the following: “To control and regulate the anchorage, moorage and landing of all water-craft and their cargoes within the jurisdiction of the corporation. To license, regulate and prohibit wharf-boats, tugs and other boats used about the harbor or within such jurisdiction.” R. S. Chap. 21, Sec. 62, Subdivisions 31, 35. While it is true that there is no harbor, properly so called, within the boundaries of said village, the Desplaines River, a stream of sufficient size to admit of being navigated by skiffs and row-boats and purposes of pleasure and recreation, runs through the village, and boats of that character are being used upon it. It seems scarcely to admit of question that the language of the statute above quoted is sufficiently broad to include all such boats. It appears that wharf-boats, tugs and other boats, without limitation as to their character or size, used within"the jurisdiction of the corporation, are included. That the skiffs in question are boats used within the Tillage of Desplaines is admitted, and the power of the Tillage of Desplaines to require the owner of such skiffs to obtain and pay for a license before letting them for hire or reward within the village seems to us to admit of no reasonable controversy. Ror are we able to see that the 'ordinance is in any respect unreasonable. It imposes a license fee of §5 per annum, and requires the owner to obtain a license for each skiff and cause his name and the number of his license to be painted thereon before using it. There is certainly nothing unreasonable in this unless it is the price charged for a license, and there is nothing in the record from which it can be seen that such price is not entirely fair and just. The amount to be charged for a license is a matter wholly within the legislative discretion of the Board of Trustees of the village, and we are not prepared to say that the courts would be at liberty to refuse to enforce the ordinance, whatever might be the amount of the license fee charged. If it were so large as to be practically prohibitory, the statute empowers the Board of Trustees not only to license but to prohibit the use of boats within its jurisdiction. We are of the opinion that the judgment of the court below is warranted by the evidence, and it will therefore be affirmed. Judgment affirmed.